Citation Nr: 0332447	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  99-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for right knee injury with arthroscopic surgery, 
medical meniscectomy, and arthritis.

2.  Entitlement to an original disability rating in excess of 
10 percent for left knee injury with arthroscopy and patellar 
chondroplasty, resection of septum mucosum, partial 
synovectomy, and osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  The Board initially reviewed this matter in 
February 2001, when it remanded the current issues for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran has crepitus in the right knee with pain on 
movement.

3.  The veteran's right knee does not demonstrate swelling, 
effusion, heat, subluxation or lateral or medial instability, 
loss of motion, weakened movement, excess fatigability, or 
incoordination.

4.  The veteran has crepitus in the left knee with pain on 
movement.

5.  The veteran's left knee does not demonstrate swelling, 
effusion, heat, subluxation or lateral or medial instability, 
loss of motion, weakened movement, excess fatigability, or 
incoordination.


CONCLUSIONS OF LAW

 1.  The schedular criteria for an original evaluation in 
excess of 10 percent for right knee injury with arthroscopic 
surgery, medical meniscectomy, and arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, and 5261 (2003).

2.  The schedular criteria for an original evaluation in 
excess of 10 percent for left knee injury with arthroscopy 
and patellar chondroplasty, resection of septum mucosum, 
partial synovectomy, and osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
November 2002 rating decision and the November 2002 Statement 
of the Case, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence 
generally needed to substantiate his claim.  The RO sent a 
letter to the veteran dated in April 2001 that advised him of 
what the responsibilities of the VA and the veteran are in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to the letter, the RO 
directed the veteran to send in any additional information or 
evidence in support of his claim within 60 days.  Although 
the letter fails to advise the veteran that he had one full 
year to further develop his claim, the Board notes that over 
two and a half years have transpired since the veteran 
received the letter and he indicated in October 2003 that he 
knows of no further evidence required to decide his claim.  
Moreover, the veteran has waived any additional procedure or 
development pursuant to the VCAA or pursuant to Paralyzed 
Veterans of America v. Secretary of Veterans Affair, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

The veteran has twice been afforded a compensation and 
pension physical examination (C&P exam).  Review of the 
claims folder indicates that all adequately identified 
records have been associated with the file.  Based on the 
foregoing, the Board finds that in the circumstances of this 
case any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  


 
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Under diagnostic codes 5003 (Degenerative arthritis) and 5010 
(Traumatic arthritis) disability will be rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, however, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
a noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003). 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  The Court has held 
that ratings under Diagnostic Code 5257, which is not based 
on limitation of motion, are not subject to the provisions of 
38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 Vet. App. 8, 11 
(1996).

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 must at least meet the criteria 
for a zero percent rating. See VAOPGCPREC 9-98 and VAOPGCPREC 
23-97.   A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98, supra.

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence, which only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.  

VA outpatient records show that pertinent complaints on 
several occasions during the appeal period.  In January 1998, 
the veteran complained of knee pain in both knees since 1988.  
On examination, the right and left extremities were equal in 
muscle mass; strength was 5/5.  In April, the veteran 
complained that his knees had been bothering him since he 
stopped taking Daypro.  He indicated his knees were painful 
when he did anything or if he had been sitting for a while.  
Naproxen 500 mg twice a day was prescribed.

The veteran underwent a C&P exam in September 1998.  Medical 
history included arthroscopic surgery of both knees.  The 
veteran underwent arthroscopic surgery on his left knee with 
removal of the meniscus to treat chondromalacia.  He had 
arthroscopic surgery on his right knee to treat patello-
femoral syndrome.  X-rays of the left knee were interpreted 
to show minimal degenerative changes in the femoropatellar 
joint with no appreciable effusion, a small bone island in 
the proximal tibia, and extosis of the medial aspect of the 
neck of the proximal femur of the left knee.  X-rays of the 
right knee were interpreted to show minimal degenerative 
changes with an osteoid osteoma in the proximal fibula.  The 
veteran reported that knee pain is constant and at night it 
is severe, requiring the use of a pillow between his knees.  
He stated he could ride a bicycle with minimal problems.  He 
reported he could walk only short distances before his knee 
gave out.  The length of time he could walk varied.

Physical examination indicated the veteran walked with a slow 
gait with no signs of any acute distress.  There were no 
visible scars from the arthroscopic surgery.  The veteran had 
full range of motion in his lower extremities.  There were no 
signs of instability in the knee joint.  There was no 
tenderness in the calf muscles or ankles.  Lachman's test and 
McMurray's test were both negative.  There was some crepitus 
in the knee joint when the knee was flexed.

VA outpatient records show in October 1998, the veteran 
sought treatment for constant knee pain.  He reported that 
Naproxen alleviated his pain, alternating with Tylenol.  He 
indicated increased weakness in the left knee greater than 
the right when walking or standing long periods of time.  The 
veteran was instructed to continue with quadriceps 
strengthening exercises and to avoid bike riding if at all 
possible.  In January 1999 the veteran presented with 
complaints of bilateral knee pain for approximately eight 
years.  He reported that he takes non-steroidal anti-
inflammatory drugs (NSAID) with minimal relief.  He stated he 
avoids high impact sports and he bike rides every day.  
Physical examination showed range of motion was within normal 
limits bilaterally.  There was no effusion bilaterally.  
There was mild crepitus on the left side, but not on the 
right.  There was no instability; collaterals were intact.  
Cruciate ligaments appeared intact and there was no joint 
line tenderness.  There was no pain with patellar 
compression.  

The veteran reported in November 1999 that his knees were 
getting worse over the last month and were locking on him 
more often.  He indicated Naproxen and Tylenol provided 
little help.  In December, the veteran sought advice on how 
to rehabilitate his knees.  He reported he feels that his 
knees want to "give out" on him.  He stated that pain gets 
worse with activity at work and usually by the time he gets 
home, his knees are swollen.  Physical examination revealed a 
possible trace of effusion on the left knee.  The right knee 
was without effusion.  There was bilateral irritation of the 
patello-femoral ligament.  Meniscal signs were mildly 
positive bilaterally.  Quadriceps musculature was well 
developed and symmetric bilaterally.  Collateral and cruciate 
ligaments were intact.  The plan was to evaluate the veteran 
for pool therapy and a brace.  The veteran complained in 
April 2000 that he could hardly walk up and down stairs.  He 
stated he was having a lot of pain on his left knee and felt 
like it was going to give out on him.  The veteran requested 
a surgical consult.  Physical examination revealed 
significant crepitus in the left knee, but with good range of 
motion and without laxity of ligaments.  Strength was 5/5 in 
lower extremities bilaterally without palpation effusion or 
joint abnormality.

In October 2000, the veteran complained of continuing knee 
pain.  He underwent an orthopedic consult in May 2000.  He 
complained of constant pain.  He indicated pain with 
squatting or kneeling and actually winds up sitting on the 
floor.  Physical examination revealed patello-femoral joint 
crepitance bilaterally, but no apprehension.  There was no 
joint line tenderness, no laxity to anterior posterior or 
"v/v" stress.  Range of motion was symmetrical bilateral.  
There was no effusion or maltracking.  No surgical 
intervention was indicated at that time.

The veteran underwent a C&P exam in October 2002.  The 
examiner reviewed the claims file, which revealed a history 
of a direct blow to both knees while the veteran was playing 
soccer.  Records indicate arthroscopy of both knees in 
September 1989.  The veteran had continuing problems after 
surgery and was profiled for quite some time.  Results from 
the August 1998 C&P exam were also noted, as well as a car 
accident in May 1997 and a fall from a ladder in November 
1996.  Current complaints were pain in both knees.  He has 
pain when he gets out of a chair.  He develops pain involving 
the anterior aspect of both knees when he carries on any 
activity for a sustained and prolonged period of time.  When 
he stands or walks for too long a period of time, he has a 
great deal of difficulty with knee stiffness and he has pain 
when he attempts to flex and extend his knees.  The veteran 
described an exacerbation of symptoms when he has to drive 
long distances for his job.  He alleviates his discomfort 
with ant-inflammatories and hot showers.  The veteran noted 
occasional swelling in his knees and complained of giving way 
of his knees.  He stated he feels as if his knee wants to 
buckle and then it catches and he experiences pain.  He does 
not wear knee supports or braces.  He denied any additional 
surgeries and has not undergone any steroid injections.  He 
disclosed having occasional missed time from work because of 
nocturnal pain in his knees, then oversleeping.

Physical examination revealed the veteran was significantly 
overweight.  There was crepitance on range of motion of both 
knees.  He had full extension of both knees and flexion to 
140 degrees bilaterally.  There was no joint line tenderness 
or instability of either knee.  The patella appeared 
clinically to track normally.  There was no effusion present 
bilaterally or increased warmth.  Repetitive flexion and 
extension of the knees resulted in pain localized to the 
patella and some increased popping, especially right greater 
than left.  There was no significant atrophy of the 
quadriceps or calves.  The impression was patello-femoral 
syndromes involving both knees with evidence of patello-
femoral arthritis as interpreted by prior x-rays.  The 
examiner indicated the process still existed and the 
limitations were as described in his report.


II.  Analysis

Initially, the Board recognizes the veteran's argument that 
there is sufficient evidence to support evaluation under 
Diagnostic Code 5257.  The veteran contends that a rating 
under this code is justified based on the level of impairment 
on use.  The Board does not agree.  The veteran's "feeling" 
that his knee would buckle or give way is merely a 
layperson's description of his perceptions.  Review of the 
record indicates only his subjective complaints of 
instability in the knee joints.  When medical tests, designed 
to diagnose lateral instability, were performed on the 
veteran, there was no objective evidence to support the 
veteran's reported feelings that his knee(s) is going to 
buckle or give out.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  On examination, the ligaments around the 
knee have consistently been intact and tests for instability 
have repeatedly been negative.  There is not one instance in 
the record that reflects an objective finding of instability 
or recurrent subluxation (dislocation) of the knees.  Based 
on this record, the veteran's service connected right knee 
injury with arthroscopic surgery, medical meniscectomy, and 
arthritis and his arthritis and for left knee injury with 
arthroscopy and patellar chondroplasty, resection of septum 
mucosum, partial synovectomy, and osteoarthritis would not 
merit a compensable evaluation under Diagnostic Code 5257 
(Recurrent subluxation or lateral instability).
 
At their worst, the veteran's knees have demonstrated range 
of motion described as full or within normal limits.  Based 
on these objective results, a noncompensable rating is 
warranted under both diagnostic codes 5260 and 5261.  X-rays 
have been interpreted to show osteoarthritis in both knees, 
which warrants a 10 percent evaluation under diagnostic codes 
5003 and 5010 for each knee.

The Board has considered functional loss.  In this regard, it 
notes the veteran reported only pain on movement.  Objective 
evidence indicated no muscle atrophy; there was normal muscle 
strength (5/5) and normal excursion and coordination, as 
evidenced by tracking and gait.  Aside from the veteran's 
gait being described as "slow and deliberate" in September 
1998, there is no report or indication of functional loss 
from speed.  The veteran did not report excess fatigability.  
The veteran described pain on movement.  Overall, the 
functional loss appears slight due to pain on movement, which 
the Board finds to be well within the symptomatology 
contemplated for a 10 percent evaluation under diagnostic 
code 5003, 5010, 5260 or 5261.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether the veteran is entitled to increased 
evaluation for separate periods based on the facts found 
during the appeal period.  Review of the record does not 
indicate a significant variance in the veteran's 
symptomatology over the appellate period.  Thus, staging is 
not for application.

The Board observes during his last examination, the veteran 
mentioned occasionally missing some work due to loss of sleep 
due to nighttime pain and subsequent oversleeping.  There is 
no other indication that the veteran's service connected knee 
disabilities have had any impact on the veteran's employment 
and there is no evidence of inpatient treatment.  The Board 
concludes that the record, as such, indicates no unusual or 
exceptional circumstances, which would warrant an 
extraschedular evaluation.  Accordingly, the veteran's 
service connected right knee injury with arthroscopic 
surgery, medical meniscectomy, and arthritis and his service 
connected left knee injury with arthroscopy and patellar 
chondroplasty, resection of septum mucosum, partial 
synovectomy, and osteoarthritis are both appropriately 
evaluated as 10 percent disabling.


ORDER

An original evaluation in excess of 10 percent for right knee 
injury with arthroscopic surgery, medical meniscectomy, and 
arthritis is denied.

An original evaluation in excess of 10 percent for left knee 
injury with arthroscopy and patellar chondroplasty, resection 
of septum mucosum, partial synovectomy, and osteoarthritis is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



